FILED

JUN 3 0 201‘|
UNITED STATES DISTRICT COURT C|erk. U.S. Dlstr|ct|&t B:rg;kr|uDtct:);i/a
m
FoR THE DISTRICT oF CoLUMBIA °°“"s’°' "‘° °'S"° ° ° "

BRIDGETTE TARA NEAL, )
)

Plaintiff, )

)

v. ) Civil Action No.  ,, /[

)

BRIDGETTE TARA NEAL SOClAL )
SECURITY TRUST, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on the plaintiff’ s application to proceed in forma pauperis
and her pro se civil complaint. The application will be granted, and the complaint will be

dismissed as frivolous.

The plaintiff posits that the United States Company Corporation created trusts, the
Bridgette Tara Neal Social Security Trust and Bridgette Tara Neal Cestui Qne Trust, of which
she is the beneficiary See Compl. at l; see z'd. at 6 (page numbers designated by the Court). She
further alleges that the defendants have "acquired stocks & bonds" and otherwise have
"benefit[ed] from monetary gain, off the Fictitious Corporation, known as BRIDGETTE TARA
NEAL and the labor of Bridgette Tara Neal." Ia'. (emphasis in original). The plaintiff now
declares these "trusts to be permanently voided, dissolved, and collapsed," id. at 11, and
demands that "[a]ll assets . . . be transferred to the direct and total control of the Living
Individual, Bridgette Tara Neal, as the Creator/Trustor/Executor/Beneficiary/Title Holder and

Title Owner" of the trust, ia'. at l7.

The complaint is replete with baseless factual contentions and references to statutes
having no apparent relevance to the claim the plaintiff purportedly raises. The Court concludes,
therefore, that this action must be dismissed. See Neitzke v. Wz'llz'ams, 490 U.S. 319, 327 (1989)
(noting judges’ authority not only "to dismiss a claim based on an indisputably meritless legal
theory, but also . . . to pierce the veil of the complaint’s factual allegations and dismiss those
claims whose factual contentions are clearly baseless"). An Order consistent with this

Memorandum Opinion is issued separately.

DATE: